IN THE COURT OF APPEALS OF TENNESSEE

                        EASTERN SECTION AT KNOXVILLE              FILED
                                                                   February 5, 1997

                                                                  Cecil Crowson, Jr.
ROSCOE W. FIELDS, SR.,                     )                      Appellate C ourt Clerk
                                           )
              Plaintiff/Appellant          )      KNOX CIRCUIT
                                           )
v.                                         )
                                           )
BOBBY RAY McGEE and                        )      NO. 03A01-9609-CV-00296
LILLIAN BEAN,                              )
                                           )
              Defendants/Appellees         )      AFFIRMED




Roscoe W. Fields, Pro Se, Appellant

Mary Ann Stackhouse, Knoxville, For Appellees



                         MEMORANDUM OPINION

                                                  INMAN, Senior Judge

       Mr. Fields says that Joe Torrence, the Circuit Court Clerk of Davidson County,

charged him an excessive fee for a certified copy of a traffic citation, for which he

attempted to seek redress in General Sessions Court of Knox County.

       He says that the Judge of the Knox County General Sessions Court and the

Clerk thereof refused to allow him to file his warrant, whereupon he attempted to file

it in Davidson County, and was rebuffed; he thereupon attempted to file a redressing

action in the Davidson Chancery Court, and was again rebuffed.

       He returned to Knox County, and filed this pro se action for damages against

Judge McGee and Clerk Bean, asserting that they violated his civil rights under 42
U.S. C. §1983, by refusing to allow him to file the action against Clerk Torrence.

The trial judge directed a verdict for the defendants at the close of the plaintiff’s case,

holding that he had failed to make out a prima facie case.




       This is a proper case for affirmance under RULE 10, RULES OF THE COURT OF
APPEALS . 1

       Costs are assessed to the appellant.



                                                  __________________________________
                                                  William H. Inman, Senior Judge

CONCUR:



______________________________
Don T. McMurray, Judge



______________________________
Charles D. Susano, Jr., Judge

10. Affirmance Without Opinion - Memorandum Opinion.
                (b) M em orand um Op inion. The Court, with the concurrence of all judges
       participating in the case, may affirm, reverse or modify the actions of the trial court by
       mem orandum opinion when a formal opinion would have no precedential value. W hen
       a case is decided by mem orandum opinion it shall be designated “MEMORANDUM
       OP INIO N,” shall not be published, and shall not be cited or relied on for any reason in a
       sub seq uen t unre lated c ase . [As am end ed b y order filed April 22, 1992 .]




       1
         10. Affirmance Without Opinion - Memorandum Opinion.
              (b) Memorandum Opinion. The Court, with the concurrence of all
       judges participating in the case, may affirm, reverse or modify the actions
       of the trial court by memorandum opinion when a formal opinion would
       have no precedential value. When a case is decided by memorandum
       opinion it shall be designated “MEMORANDUM OPINION,” shall not be
       published, and shall not be cited or relied on for any reason in a
       subsequent unrelated case. [As amended by order filed April 22, 1992.]

                                                    2